UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6955



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD EARL ALLEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-00-380; CA-03-297-1)


Submitted:   December 17, 2004            Decided:   January 13, 2005


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Earl Allen, Appellant Pro Se. Robert Albert Jamison Lang,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Richard Earl Allen, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion filed under

28 U.S.C. § 2255 (2000).      An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.                 28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court’s assessment of his

constitutional     claims    is    debatable      or    wrong        and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell. 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that Allen has not made the

requisite    showing.       Accordingly,     we    deny        a    certificate    of

appealability and dismiss the appeal.             We deny Allen’s motion to

consider the merits of an issue raised not in this action but

instead, in a 28 U.S.C. § 2244 (2000) motion.                      We dispense with

oral   argument   because    the    facts    and       legal       contentions    are




                                    - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                       DISMISSED




                              - 3 -